Galicia v Trump (2018 NY Slip Op 00388)





Galicia v Trump


2018 NY Slip Op 00388


Decided on January 23, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on January 23, 2018

Sweeny, J.P., Richter, Andrias, Webber, Oing, JJ.


5502 24973/15E

[*1]Efrain Galicia, et al.,	 Plaintiffs-Appellants,
vDonald J. Trump, et al., Defendants-Respondents, John Does 1-4, Defendants.


Roger J. Bernstein, New York, and Eisner & Dictor, P.C., New York (Benjamin N. Dictor of counsel), for appellants.
Belkin Burden Wenig & Goldman, LLP, New York (Jeffrey L. Goldman of counsel), respondents.

Order, Supreme Court, Bronx County (Fernando Tapia, J.), entered on or about August 31, 2016, which, insofar as appealed from, granted defendants' motion to dismiss plaintiff's third cause of action for tortious interference with political speech/prima facie tort, unanimously affirmed, without costs.
The court properly dismissed the third cause of action, which was not brought as a tort claim under 42 USC § 1983 for interference with plaintiffs' constitutional rights to free speech, but as a claim for tortious interference with political speech, which is not recognized under New York law
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: JANUARY 23, 2018
CLERK